Christianson, Oh. J.
(concurring specially). Hpon the oral argument it was frankly conceded, and the members of the court are all agreed, that if House Bill No. 60 had been enacted at a regular session of the legislative assembly it would unquestionably be invalid as violative of § 67 of the Constitution. But it is contended that § 67 *639applies only to laws enacted at a regular session, and has no application to laws enacted at a special session of the legislative essembly. The question presented in this case is whether this contention is sound. In opinions prepared by my associates Birdzell, Bronson and Grace it is held that § 67 applies to all legislative enactments — those enacted at a special as well as those enacted at a regular session. In the opinions prepared by Justice Birdzell and Bronson many, and it seems to me unanswerable, reasons are advanced for the conclusions reached. I shall not endeavor to advance further or different reasons. In fact I am of the belief that § 67 furnishes its own argument. It expressly says: “No act of the legislature shall take effect, etc.” It does not say: “No act enacted at a regular session of the legislature shall take effect, etc.” “The language is all-inclusive. It, and the preceding sections, cover all legislative enactments whether enacted at a regular or a special legislative session. By the express command of the Constitution this language must be construed as “mandatory and prohibitory.” Const. § 21. It is the sworn duty of the members of this court to give effect to the will of the people as expressed in the fundamental law. Hence, it must be held that House Bill No. 60 contravenes § 67 of the Constitution, and is in fact no law at all.